Exhibit 10.4

 

THE SECURITY REPRESENTED BY THIS STOCK PURCHASE WARRANT HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE
SECURITIES (“BLUE SKY”) LAWS OF ANY STATE. ACCORDINGLY, THIS STOCK PURCHASE
WARRANT MAY NOT BE TRANSFERRED, SOLD, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED
OF (A “TRANSFER”) EXCEPT (i) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR (ii) UPON RECEIPT OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT SUCH TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE
ACT AND UNDER ANY APPLICABLE STATE ("BLUE SKY") SECURITIES LAWS. THIS LEGEND
SHALL BE ENDORSED UPON ANY WARRANT ISSUED IN EXCHANGE FOR THIS STOCK PURCHASE
WARRANT.

 

 

Warrant No.   Number of Series RX-2 Preferred Shares: __________ Date of
Issuance: June __, 2019   (subject to adjustment)     Number of Common Shares:
__________     (subject to adjustment) 





 

FINDEX.COM, INC.

 

Stock Purchase Warrant

 

Findex.com, Inc., a Nevada corporation (the “Company”), for value received,
hereby certifies that ___________________ or [his/its] registered assigns (the
“Registered Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company at any time up until the Expiration Date (as defined
in Section 5 hereof) up to (i) ______________ shares, as adjusted from time to
time pursuant to the provisions of this Stock Purchase Warrant (this “Warrant”),
of Series RX-2 Convertible Preferred Stock, par value $0.001 per share, of the
Company (the “Series RX-2 Preferred Stock”), at an exercise price per share of
__________ cents ($0.0_), or, (ii) at any time following Automatic Conversion of
the Series RX-2 Preferred Stock into common stock, par value $0.001 per share,
of the Company (the “Common Stock”) in accordance with and as such term is
defined within Section 5(a) of the certificate of designations for the Series
RX-2 Preferred Stock filed by the Company with the Secretary of State of the
State of Nevada on June __, 2019 (the “Series RX-2 Preferred C of D”), a number
of shares of Common Stock, as adjusted from time to time pursuant to the
provisions of this Warrant, into which the shares of Series RX-2 Preferred Stock
for which this Warrant had been exercisable had been converted, in each case at
an exercise price per share of __________ cents ($0.0_). The shares of Series
RX-2 Preferred Stock or Common Stock issuable upon exercise of this Warrant are
referred to hereinafter interchangeably as “Warrant Stock” and the exercise
price per share of Warrant Stock, as adjusted from time to time pursuant to the
provisions of this Warrant, is referred to hereinafter as the “Exercise Price.”

 

This Warrant is issued in connection with that certain Securities Exchange
Agreement dated as of June __, 2019, by and between the Company and the
Registered Holder.

 

1.       Exercise.

 

(a)       Manner of Exercise. To the extent that this Warrant shall have become
exercisable for any shares of Warrant Stock pursuant to Subsection 1(a) or 1(b)
above, this Warrant may be exercised by the Registered Holder, in whole or in
part, by surrendering this Warrant, together with the purchase/exercise form
attached hereto as Exhibit A duly completed and executed by such Registered
Holder or by such Registered Holder’s duly authorized attorney, at the principal
office of the Company, accompanied by payment in full of the aggregate Exercise
Price, by check or wire transfer, in respect of the number of shares of Warrant
Stock purchased upon such exercise (in each such case, the “Aggregate Exercise
Price”).

  

(b)       Effective Time of Exercise.  Each exercise of purchase rights under
this Warrant shall be deemed to have been effected immediately prior to the
close of business on the day on which this Warrant shall have been surrendered
to the Company as provided for in Subsection 1(a) above, and immediately after
which, the person or persons in whose name or names any certificates for Warrant
Stock shall be issuable upon such exercise as provided in Section 1(c) below
shall be deemed to have become the holder or holders of record of the Warrant
Stock to be represented by such certificates.

 

(c)       Delivery to Registered Holder. As soon as practicable after the
exercise, in whole or in part, of any purchase rights under this Warrant in
accordance with the procedure set forth in Subsection 1(a) above, the Company,
at its expense, will cause to be issued in the name of, and delivered to, the
Registered Holder, or as the Registered Holder, upon payment by such Registered
Holder of any applicable transfer taxes, may direct:

 

(i)       a certificate or certificates for the number of shares of Warrant
Stock to which such Registered Holder or designee shall be entitled pursuant to
such exercise of purchase rights hereunder, and

 

(ii)       in case such exercise shall have been in part only, a new warrant
dated as of the date hereof in substantively identical form to this Warrant
except for an appropriate reduction in the remaining number of Warrant Shares
for which it shall thereafter be exercisable (without giving effect to any
adjustment[s] thereof already having occurred).

 

2.       Adjustments.

 

(a)       Stock-Splits and Dividends.  If, at any time prior to Automatic
Conversion of the Series RX-2 Preferred Stock, outstanding shares of Series RX-2
Preferred Stock or Common Stock shall be subdivided into a greater number of
shares of the same, or a dividend in Series RX-2 Preferred Stock or Common Stock
shall be paid in respect of the Series RX-2 Preferred Stock or Common Stock, the
Exercise Price in effect immediately prior to such subdivision or at the record
date of such dividend shall simultaneously with the effectiveness of such
subdivision or immediately after the record date of such dividend be
proportionately reduced. If outstanding shares of Series RX-2 Preferred Stock or
Common Stock shall be combined into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination shall, simultaneously with
the effectiveness of such combination, be proportionately increased. When any
adjustment is required to be made in the Exercise Price, the number of shares of
Warrant Stock purchasable upon the exercise of this Warrant shall be changed to
the number determined by dividing (i) an amount equal to the number of shares
issuable upon exercise of this Warrant immediately prior to such adjustment,
multiplied by the Exercise Price in effect immediately prior to such adjustment,
by (ii) the Exercise Price in effect immediately after such adjustment.

 

(b)  Other Adjustment-Triggering Events.  In the event that there shall occur at
any time on or after the date hereof but prior to the Expiration Date (as
defined in Section 5 of this Warrant) any change in the Common Stock into some
number of other shares of any class or classes of stock, whether by way of
capital reorganization of the Company, reclassification of the capital stock of
the Company, consolidation or merger of the Company with or into another
corporation (other than a consolidation or merger in which the Company is the
surviving entity), or transfer of all or substantially all of the assets of the
Company or otherwise, then and in each such case the Registered Holder, upon the
exercise hereof at any time after the consummation of such recapitalization,
reclassification, reorganization, merger, exchange, sale of assets or otherwise,
shall be entitled to receive, in lieu of the stock or other securities and
property receivable upon the exercise hereof prior to such consummation, the
stock or other securities or property to which such Registered Holder would have
been entitled upon such consummation if such Registered Holder had exercised
this Warrant immediately prior thereto, all subject to further adjustment as
provided in this Section 2.

  

(c)       Notice of Adjustment. When any adjustment is required to be made in
the Warrant Stock or the Exercise Price pursuant to this Section 2, the Company
shall provide reasonable Notice to the Registered Holder containing (i) a brief
statement of the facts requiring such adjustment, (ii) the Exercise Price after
such adjustment, and (iii) the kind and amount of stock or other securities or
property into which this Warrant shall be exercisable after such adjustment.

 

3.       Transfers.

 

(a)       Unregistered Security.  The Registered Holder of this Warrant
acknowledges that this Warrant and the Warrant Stock have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), and agrees
not to sell, pledge, distribute, offer for sale, transfer, or otherwise dispose
of this Warrant or any Warrant Stock issued upon its exercise in the absence of
(i) an effective registration statement under the Securities Act as to this
Warrant or such Warrant Stock and registration or qualification of this Warrant
or such Warrant Stock under any applicable U.S. federal or state securities law
then in effect or (ii) an opinion of counsel, satisfactory to the Company, that
such registration and qualification are not required. The Registered Holder also
acknowledges that it has been advised to consult its own independent legal
advisor with respect to the applicable resale restrictions and the Registered
Holder is solely responsible for complying with such restrictions and the
Company is not responsible for ensuring compliance by the Registered Holder or,
if applicable, the disclosed principal, with the applicable resale restrictions.
Each certificate or other instrument for Warrant Stock issued upon the exercise
of this Warrant shall bear a legend substantially to the foregoing effect.

 

(b)       Transferability.  Subject to the provisions of Section 3(a) above,
this Warrant and all rights hereunder shall be transferable, in whole or in
part, upon surrender of the Warrant with a properly executed assignment in form
satisfactory to counsel for the Company at the principal office of the Company.

 

(c)       Warrant Register. The Company shall maintain a register containing the
names and addresses of the Registered Holders of this Warrant. Until any
transfer of this Warrant is made in the warrant register, the Company may treat
the Registered Holder of this Warrant as the absolute owner hereof for all
purposes. Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.

 

4.       No Impairment.  The Company shall not, by amendment of its charter or
through reorganization, consolidation, merger, dissolution, sale of assets, or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but shall at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the holder of
this Warrant against impairment.

 

5.       Termination.  This Warrant (and the right to purchase the shares of
Warrant Stock that have vested and become exercisable pursuant to this Warrant)
shall terminate upon the earlier to occur of the following (the “Expiration
Date”):

 

(a)       the effectiveness of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the surviving entity), or any
transfer of all or substantially all of the assets of the Company, or other
similar occurrence involving the Company; or

 

(b)       December 31, 2021.

  

6.       Notices of Certain Transactions. In the event that the Company shall:

 

(i)       the Company shall set a record date for the holders of its Common
Stock (or other stock or securities at the time deliverable upon the exercise of
this Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, or to receive any right to subscribe for or
purchase any shares of stock of any class or any other securities, or to receive
any other right; or

 

(ii)       of any capital reorganization of the Company, any reclassification of
the capital stock of the Company, any consolidation or merger of the Company
with or into another corporation (other than a consolidation or merger in which
the Company is the surviving entity), or any transfer of all or substantially
all of the assets of the Company; or 

 

(iii)       of the voluntary or involuntary dissolution, liquidation, or
winding-up of the Company,

 

then, and in each such case, the Company shall provide Notice to the Registered
Holder of this Warrant specifying, as the case may be, (i) the record date for
the purpose of such dividend, distribution, or right, and stating the amount and
character of such dividend, distribution, or right, or (ii) the effective date
on which such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation, or winding-up is to take place, and the time, if any
is to be fixed, as of which the holders of record of Common Stock (or such other
stock or securities at the time deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation, or
winding-up) are to be determined. Such notice shall be provided at least twenty
(20) days prior to the record date or effective date for the event specified in
such notice.

 

7.       Reservation of Shares.  Anything to the contrary contained in this
Warrant notwithstanding, the Registered Holder may not exercise this Warrant for
Common Stock unless and until Automatic Conversion has occurred and the Company
has available authorized but unissued shares of Common Stock. The Company shall
use commercially reasonable efforts, as soon as practicable following the date
hereof, to reserve and keep available, solely for the issuance and delivery upon
the exercise of this Warrant, such shares of Warrant Stock as from time to time
shall be issuable upon the exercise of this Warrant.

  

8.       Replacement of Warrants.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant, and (in the case of loss, theft, or destruction) upon delivery of
a sworn affidavit and indemnity agreement (with surety if reasonably required by
the Company) in an amount reasonably satisfactory to the Company, or (in the
case of mutilation) upon surrender and cancellation of this Warrant, the Company
shall caused to be issued, in lieu thereof, a new Warrant of like tenor.

 

9.       No Rights as Shareholder.  Unless and until the exercise of this
Warrant, the Registered Holder of this Warrant shall not have or be able to
exercise any rights of a shareholder of the Company by virtue of its holding of
this Warrant.

  

10.       No Fractional Shares.  No fractional shares of Series RX-2 Preferred
Stock or Common Stock will be issued in connection with any exercise hereunder.
In lieu of any fractional shares which would otherwise be issuable, the Company
shall pay cash equal to the product of such fraction multiplied by the fair
market value of one share of Series RX-2 Preferred Stock or Common Stock, as
applicable, on the date of exercise, as determined in good faith by the
Company’s board of directors.

 

11.       Amendment or Waiver. Any term of this Warrant may be amended or waived
upon written consent of the Company and the Registered Holder.

 

12.       Representations of Registered Holder.  The Registered Holder hereby
represents and warrants to the Company that:

 

(a)       this Warrant and any Warrant Stock for which it may be exercised
constitutes “restricted securities” as such term is used in the rules and
regulations under the Securities Act and that such securities have not been and
will not be registered under the Securities Act or any state securities law, and
that such securities must be held indefinitely unless registration is effected
or transfer can be made pursuant to appropriate exemptions;

 

(b)       the Registered Holder has read and fully understands the terms of this
Warrant, including the restrictions on transfer contained herein;

 

(c)       the Registered Holder is purchasing for investment for its own account
and not with a view to or for sale in connection with any distribution of this
Warrant and/or the Warrant Stock and it has no intention of selling such
securities in a public distribution in violation of the federal securities laws
or any applicable state securities laws; and

 

(d)       the Company may affix the following or a similar legend (in addition
to any other legend(s), if any, required by applicable state corporate and/or
securities laws) to certificates for shares issued upon exercise of this
Warrant:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH
ACT.”

  

13.       Headings.  The headings in this Warrant are used for convenience only
and are not to be considered in construing or interpreting any provision of this
Warrant.

 

14.       Governing Law.  This Warrant shall be governed, construed, and
interpreted in accordance with the laws of the State of Florida without giving
effect to principles of conflicts of law.

 

15.       Successors and Assigns.  Unless otherwise provided in this Warrant,
the terms and conditions of this Warrant shall inure to the benefit of and be
binding upon the permitted successors and assigns of the parties. Nothing in
this Warrant, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Warrant, except
as expressly provided in this Warrant.

 

16.       Severability. If any one or more provisions of this Warrant are held
to be unenforceable under applicable law, such provision shall be excluded from
this Warrant and the balance of this Warrant shall be interpreted as if such
provision were so excluded and be enforceable in accordance with its terms.

 

17.       No Waiver.  No delay or omission to exercise any right, power, or
remedy accruing to any party under this Warrant, upon any breach or default of
any other party under this Warrant, shall impair any such right, power, or
remedy of a non-breaching or non-defaulting party nor shall it be construed to
be a waiver of any such breach or default, or an acquiescence thereto, or of any
similar breach or default thereafter occurring. No waiver of any single breach
or default shall be deemed a waiver of any other breach or default theretofore
or thereafter occurring. Any waiver, permit, consent, or approval of any kind or
character on the part of any party of any breach or default under this Warrant,
or any waiver on the part of any party of any provisions or conditions of this
Warrant, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this Warrant
or by law or otherwise afforded to any party, shall be cumulative, not mutually
exclusive.

 

18.       Notices. Any notice, request, instruction, correspondence or other
document to be given hereunder by any party hereto to another (herein
collectively called “Notice”) shall be in writing and delivered personally or
mailed by registered or certified mail, postage prepaid and return receipt
requested, by email or by Federal Express, UPS, or other reputable overnight
courier as follows:

 

IF TO THE COMPANY:   

Findex.com, Inc.

1313 South Killian Drive

Lake Park, FL 33403

Attn.: Steven Malone

Email: smalone@ecosmartsurfaces.com

      IF TO THE REGISTERED HOLDER:    ___________________    
___________________     ___________________     Attn.: ______________     Email:
______________

 

Notice given by email shall be effective upon actual receipt if received during
the recipient’s normal business hours, or at the beginning of the recipient’s
next normal business day after receipt if not received during the recipient’s
normal business hours. All Notices by email shall be confirmed by the sender
thereof promptly after transmission in writing by registered or certified mail,
personal delivery, Federal Express, UPS or other reputable overnight courier.

  

 

IN WITNESS WHEREOF, the Company has caused this Stock Purchase Warrant to be
signed on its behalf, in its corporate name, by its duly authorized officer, all
as of the day and year first above written.

 



.   FINDEX.COM, INC.         By:   Name: Steven Malone   Title: President &
Chief Executive Officer       Agreed and Acknowledged:                 Name:    

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

 

 

PURCHASE/EXERCISE FORM

 

 

 

To: FINDEX.COM, INC.
                                                                                           Dated: _____________

 

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
No. [___], hereby irrevocably elects to purchase _____ shares of the Common
Stock covered by such Warrant and herewith makes payment of $ _________,
representing the Aggregate Exercise Price for such shares as defined in Section
1(c) of the Warrant.

 

The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 12 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company. 

 

  Signature:________________________       Name (print):_______________________
      Title (if applicable.):_____________________       Company (if
applicable.):__________________

 

 

 

 

